Citation Nr: 1727105	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-47 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of jaw surgery.

2.  Entitlement to an evaluation in excess of 10 percent for incomplete paralysis of the fifth cranial nerve.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a December 2015 rating decision of the RO in Columbia, South Carolina.  

In July 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) as to the issue of entitlement to an increased rating for incomplete paralysis of the fifth cranial nerve.  A transcript is of record. 

In May 2013 and November 2015, the Board remanded the increased rating claim for further development.  That development having been addressed, the case has since returned to the Board.  

Prior Board remands noted the Veteran's claim for service connection a dental disability for treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2016).  Again, the RO should refer the inferred claim for dental treatment purposes to VHA for appropriate action.

The issue of entitlement to service connection for residuals of jaw surgery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have severe, incomplete paralysis of the fifth cranial nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for incomplete paralysis of the fifth cranial nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 8205 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Diagnostic Code (DC) 8205 provides ratings specifically for diseases of the cranial nerves.  Under DC 8205, a minimum 10 percent rating is warranted when the evidence demonstrates the veteran suffers from moderate, incomplete paralysis.  A 30 percent rating is warranted when the veteran suffers from severe, incomplete paralysis.  Lastly, a 50 percent rating occurs when a veteran suffers from complete paralysis.  38 C.F.R. § 4.124a, DC 8205.

The terms "mild", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Currently, the Veteran is assigned a 10 percent rating.  Most recently in November 2016, he stated that he agreed with the 10 percent rating for his incomplete paralysis of the fifth cranial nerve, but that the rating did not address the issue of his entire jaw being out of alignment which prevents him from eating regular food.  See VA Form 21-4138, dated November 17, 2016.  As noted above, the issue of service connection for residuals of jaw surgery is addressed in the Remand below.

On VA examination in September 2009, the Veteran complained of numbness of the midline of his chin to the left corner of his mouth.  Sensory examination of the trigeminal nerve was essentially normal.  The examiner diagnosed sensory dysfunction of the left fifth nerve lower face area, described as neuralgia/ paresthesia, associated with no significant effects.  

On VA examination in August 2013, the Veteran complained of intermittent pain, numbness, difficulty chewing, and increased salivation.  Sensory examination showed absent sensation on the left lower face.  Motor examination was normal.  The examiner indicated that there was incomplete, moderate paralysis of the trigeminal nerve, left.

On VA examination in October 2015, the Veteran complained of paresthesia in the lower left lip and chin.  The examiner stated that the inferior alveolar branch of the fifth cranial nerve is sensory rather than motor so movement is generally not affected nor is paresthesia usually considered disabling.

The Board finds that the preponderance of the evidence is against a finding of severe, incomplete paralysis, of the fifth cranial nerve.  The August 2013 VA examiner concluded that the Veteran had only incomplete, moderate paralysis of the trigeminal nerve, left.  Further, the impairment of the fifth cranial nerve has been shown to be entirely sensory in nature and associated with no significant effects, as explained by the September 2009 VA examiner.  

While the Veteran has asserted that his difficulty chewing and eating are attributable to his fifth cranial nerve disability, his statements are not competent and lack probative value as he is not shown to have a medical background or appropriate medical expertise in the relevant area, and thus is considered a lay person in the field of medicine.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  And irrespective of whether the Veteran's opinion constitutes competent evidence, it is outweighed by the October 2015 VA examiner's explanation that because the inferior alveolar branch of the fifth cranial nerve is sensory rather than motor, movement is generally not affected.  The Board also notes that most recently the Veteran himself has stated that he agrees with the 10 percent rating assigned for his incomplete paralysis of the cranial nerve, and asserts that his jaw being out of alignment it what prevents him from eating regular food.  He indicated that his problem is a dental problem, not a neurological one.

For the reasons discussed above, the Board finds that the preponderance of the evidence shows that the Veteran's impairment of the fifth cranial nerve is best described as moderate rather than severe.  Accordingly, the current rating of 10 percent under Diagnostic Code 8205 best characterizes the level of impairment, and the next higher rating of 30 percent for severe, incomplete paralysis is not warranted.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8205. 


ORDER

Entitlement to a disability rating in excess of 10 percent for incomplete paralysis of the fifth cranial nerve disability is denied.



REMAND

The Board finds that a remand of the claim for service connection for residuals of jaw surgery is necessary as there is not sufficient competent medical evidence on file to decide this claim. 

The Veteran's entrance examination dated in November 1975 reveals that he reported a pre-service history of mandible surgery to reduce an extended jaw age age 16, with no current residuals.  Physical examination revealed a surgical scar(s) in the bilateral cervical region.  The examiner did not note any defects or diagnoses.

During service on March 1, 1977, the Veteran reported pain in his jaw with chewing, attributed to a tight chin strap on his helmet worn during airborne jumps.  It was noted that he had "TMJ" problems probably due to added stress on the right side and was unable to chew on the left side.  He had "traumatized" teeth removed on August 2, 1979.  On August 9, 1979, there were several impression and differential diagnoses, including "trauma induced only," fibrous dysplasia, Paget's disease, etc.  An August 15, 1979 x-ray report noted that the Veteran was asymptomatic but exhibited facial asymmetry and [illegible] on dental films, as well as many radiolucent areas.  The assessment was rule out fibrous dysplasia.  

An October 17, 1979 consultation sheet noted the Veteran's  pre-service surgery in 1965.  A letter dated November 27, 1979 shows a history of mandibular prognathism with lateral deviation since adolescence with surgery at age 16 that only partially corrected the problem.  The Veteran reported difficulty chewing his food and concern with his appearance.  On December 14, 1979, the Veteran underwent jaw surgery (sagittal spit osteotomies in the rami of the mandible bilaterally). 

Post-service treatment records dated in 1984 show that the Veteran reported jaw asymmetry and difficulty chewing.  Further surgery was recommended.

In reference to the Veteran's mandible surgery, an October 2015 VA examiner stated that there appears in this case to be no progression of the condition and in fact mandible is well healed and exhibits no evidence of subsequent trauma.  This opinion is inadequate; therefore, an additional opinion is required as set forth below.

Further, it appears that the Veteran's complete service treatment records have not been obtained.  The November 27, 1979 letter indicated that the Veteran's in-service mandible surgery would require hospitalization for six weeks and then close pot-operative follow up for about two months.  The October 17, 1979 consultation sheet also noted that the records of the Veteran's pre-service surgery in 1965 were enclosed.  None of these documents are of record.  Therefore, an additional request for the Veteran's service treatment records, to include all clinical records, must be made.  His updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records, hospitalization records, and post-operative follow up records related to his December 14, 1979 surgery.  Of note, an October 17, 1979 consultation sheet indicates that the records of the Veteran's pre-service surgery in 1965 were enclosed.  A specific request should also be made for these records.

If these records are not available, a negative reply must be obtained.

2.  Make arrangements to obtain the Veteran's updated VA treatment records.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination of his jaw/mandible, by a medical expert/doctor if indicated.  In conjunction with the examination, the claims folder must be made available to the examiner for review and this review should be noted.  

The examiner must identify all current jaw disorders found to be present, including any TMJ.

The examiner must provide opinions on the following:

(i)  Whether the clear and unmistakable (obvious or manifest) evidence shows that any jaw/mandible disorder pre-existed active service?  If so, specify the diagnosis of that disorder.

(ii)  Whether the clear and unmistakable evidence shows that any pre-existing jaw/mandible disorder was not aggravated by active service beyond the natural progression of the disorder? 

(iii)  Is it as least as likely as not (a 50 percent probability or more) that any diagnosed jaw disorder, to include TMJ if present, had its clinical onset during active service or is related to any incident of service?  

In providing these opinions, the examiner should address the Veteran's assertions that his in-service surgery in December 1979 failed to correct his jaw problem and caused additional problems and that he suffered an in-service parachute accident.  

The examiner must also carefully review and consider the Veteran's treatment records, including, but not limited to, the following:  

* The November 1975 entrance examination revealing that the Veteran reported a pre-service history of mandible surgery to reduce an extended jaw at age 16, with no current residuals, and the finding of surgical scar(s) in the bilateral cervical region;  

* The March 1, 1977, record wherein the Veteran reported pain in his jaw with chewing, attributed to a tight chin strap on his helmet worn during airborne jumps, and the notation that he had "TMJ" problems probably due to added stress on the right side and was unable to chew on the left side; 

* The removal of "traumatized" teeth on August 2, 1979; 

* The August 9, 1979 impressions and differential diagnoses, including "trauma induced only," fibrous dysplasia, Paget's disease, etc.  

* The August 15, 1979 x-ray report;  

* The October 17, 1979 consultation sheet;

* The November 27, 1979 letter showing a history of mandibular prognathism with lateral deviation since adolescence with surgery at age 16 that only partially corrected the problem and the Veteran's reports of difficulty chewing his food and concern with his appearance.  

* The December 14, 1979, surgical report (sagittal spit osteotomies in the rami of the mandible bilaterally); and 

* The post-service treatment records dated in 1984 showing that the Veteran reported jaw asymmetry and difficulty chewing, with further surgery recommended.

The examiner must discuss the medical rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



